Case 2:20-mc-00092-JAK-PD Document 26 Filed 03/22/21 Page 1 of 2 Page ID #:468



  1

  2
  3                                                       03/22/2021
  4                                                              tj

  5
                                                                JS-6
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    NATIONAL LABOR RELATIONS                    Case No. 2:20-mc-00092-JAK-PDx
       BOARD,
 12                                                ORDER APPROVING
                         Applicant,                WITHDRAWAL OF
 13                                                APPLICATION FOR ORDER
             v.                                    REQUIRING COMPLIANCE
 14                                                WITH ADMINISTRATIVE
       UNIVERSAL LOGISTICS                         SUBPOENA DUCES TECUM
 15                                                B-1-18P1O0H
       HOLDINGS, INC.,
 16
                         Respondent.
 17
 18
 19         On September 4, 2020, the National Labor Relations Board (“NLRB”)
 20   filed an Application for Order Requiring Compliance with Administrative
 21   Subpoena Duces Tecum B-1-18P1O0H against Respondent Universal
 22   Logistics Holdings, Inc. [Dkt. No. 1.]
 23         Since the filing of the Application, the parties have met and conferred
 24   from September 2020 to March 2021 regarding the production of responsive
 25   documents. [See Dkt. Nos. 13, 19, 21, 23.]
 26         On March 17, 2021, the NLRB filed a motion to withdraw application
 27   for order requiring compliance with Administrative Subpoena Duces Tecum
 28   B-1-18P1O0H. [Dkt. No. 24.]
Case 2:20-mc-00092-JAK-PD Document 26 Filed 03/22/21 Page 2 of 2 Page ID #:469



  1         The Court grants the NLRB’s motion to withdraw the Application and
  2   the case is now closed.
  3         IT IS SO ORDERED.
  4
      DATED: March 22, 2021.
  5
  6                                     JOHN A. KRONSTADT
                                        UNITED STATES DISTRICT JUDGE
  7
  8
  9
 10
      Presented by:
 11
 12   _______________________________________
      PATRICIA DONAHUE
 13
      UNITED STATES MAGISTRATE JUDGE
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           2
